The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

This communication is in response to Applicant’s 04/08/2022 After Final Consideration Pilot Program 2.0 submission in the Application 16/773,573 by LEVITSKY et al. for “TECHNIQUES FOR FULL DUPLEX WIRELESS COMMUNICATIONS”, filed on 01/27/2020. The amendment/response has been entered.

Response to Amendment
Per the 04/08/2022 Amendment:  
Claims 4, 13 and 18 are cancelled.
Claim 15 is amended. 

In view of the 04/08/2022 claim amendments, i.e., “received by the first device from a base station;…received by the second device from the base station, wherein the second device is configured to communicate using a second beam that is different from the first beam;” (as recited in independent claim 15) in combination with the other limitations, the previous rejection to claim 15 under 35 U.S.C. 103 is withdrawn.

Allowable Subject Matter
Claims 1-3, 5-12, 14-17, 19-24 are allowed.  

The following is an examiner’s statement of reasons for allowance:

Applicants remarks (submitted on 04/08/2022) have been fully considered and have been found to be persuasive. These remarks, along with the amendments filed “received by the first device from a base station;…received by the second device from the base station, wherein the second device is configured to communicate using a second beam that is different from the first beam;” (as recited in independent claim 15) have overcome the cited prior art. An updated search has been performed and no prior art has been found that solely, or in any reasonable combination, read on the claims as amended. 
Further, as previously indicated with respect to independent claims 1 and 10, Applicants remarks (submitted on 11/17/2021) have been fully considered and have been found to be persuasive. These remarks, along with the amendments filed “wherein the portion of punctured resource elements are consecutive in frequency and are within a frequency range of punctured resource elements that include additional portions of punctured resource elements around the portion of the punctured resource elements” (claims 1 and 10); “wherein the portion of resource elements that are punctured for uplink communications include resource elements for the uplink communications communications ” (claim 6) have overcome the cited prior art. An updated search has been performed and no prior art has been found that solely, or in any reasonable combination, read on the claims as amended. The closest prior art found, which was previously cited, is as follows:

With respect to independent claim 15, STIRLING-GALLACHER et al. (US20170033916A1) teaches A method for wireless communication, comprising: receiving, from a first device, a first signal power measured of at least a first beam; receiving, from a second device, a second signal power measured of at least the first beam; (STIRLING-GALLACHER, Fig. 12A, steps 1210-1216, paragraphs 73-76, 82-83, teach receiving UE uplink power control and beam indexing for each UE, wherein UE channel measurements comprise RSSI, RSRP, or RSRQ (i.e. first and second signal power measurements of at least one beam).)
comparing a difference between the first signal power and the second signal power to determine that the measured signal power is within a threshold difference; (STIRLING-GALLACHER, Fig. 12A, step 1214, paragraphs 76, 82-83, teach the base station performing beamforming to transmit and receive with the UE’s at different angular location and the beamforming affect, wherein the coupling loss for reach UE should be within a range (i.e. within a threshold difference). For example, Figs. 7A-7C, paragraph 52, teach receiving RSRP from each UE (i.e. UE 1 701 and UE 2 702) and comparing to a predetermined threshold T1.)
and scheduling, based on comparing the difference between the first signal power and the second signal power, the first device and the second device as a pair of devices for enabling concurrent uplink and downlink communications by the pair of devices over at least partially overlapping resources. (STIRLING-GALLACHER, Fig. 12A, step 1218, 1220, paragraphs 84-85, teach assigning (i.e. scheduling), based on the previous determinations, a list of UE pairings (i.e. pair of devices) for full duplex time slots (i.e. enabling concurrent uplink and downlink communications by the pair of devices). Furthermore, Fig. 5, paragraph 44, teach the resources partially or fully overlapping (i.e. over at least partially overlapping resources).) 

HASSAN HUSSEIN et al. (US20200236661A1) teaches communications as concurrent. HUSSEIN, Fig. 10, paragraph 218, in view of Fig. 9, paragraphs 169-172, teach performing uplink transmission over punctured resources while receiving downlink transmissions in non-punctured resources.

With respect to independent claims 1 and 6, LEE et al. (US20160330011A1) teaches A method for wireless communication, comprising: (LEE, Fig. 4, paragraphs 63-65, teach WTRU 102 in wireless communication with eNode-B 160.)
receiving, from a base station, a downlink resource grant of downlink resources for receiving downlink communications from the base station; (LEE, paragraphs 143-146, 316, teach receiving a DCI comprising one or more bits indicating prioritized downlink (DL) symbols, channels, and/or reference signals (RS) (i.e. downlink resource grant of downlink resources for receiving downlink communications from the base station). For example, Fig. 22, paragraph 422, teach the WTRU 102 receiving the priority signaling.)
receiving, from the base station, an uplink resource grant of uplink resources for transmitting uplink communications in full inband duplex communications, (LEE, paragraphs 144-146, 316, 376, teach receiving the DCI indicating an assignment prioritizing uplink (UL) transmissions in full duplex (FD) communications. For example, Fig. 22, paragraph 422, teach the WTRU 102 receiving the priority signaling. Note, LEE does not specifically describe the FD as inband.)
wherein the uplink resources at least partially overlap the downlink resources in time and in frequency, (LEE, paragraphs 144-146, teach the UL and DL resources at least partially overlapping in time and frequency. For example, Fig. 7, paragraph 150 represents UL resource structure that overlaps with a downlink resource structure.) and wherein the uplink resources correspond to a portion of punctured resource elements within the downlink resources; (LEE, paragraphs 91, 100, teach UL resource muting (e.g. blanking, puncturing and/or rate-matching) based on the DL channel and/or or RS location. For example, Fig. 26, step 2620, paragraphs 656-658 teach determining to mute the symbols and/or time frequency resources based upon the configuration information sent by the network access point (NAP).)

Additionally, JI et al. (US20180097607A1) is directed towards performing full-duplex based communication; and performing downlink reception through the remaining frequency domains excluding the first frequency domain (Abstract). More particularly, Fig. 8A, paragraphs 63-64, teach performing full duplex communications (step 810) based on frequency band information allocated to uplink control channel (step 806).

However, none of these references, taken alone or in any reasonable combination, teach the claims as amended, particularly, “wherein the portion of punctured resource elements are consecutive in frequency and are within a frequency range of punctured resource elements that include additional portions of punctured resource elements around the portion of the punctured resource elements” (claims 1 and 10); “wherein the portion of resource elements that are punctured for uplink communications include resource elements for the uplink communications communications ”, as recited in claim 6, “received by the first device from a base station;…received by the second device from the base station, wherein the second device is configured to communicate using a second beam that is different from the first beam;”, as recited in independent claim 15.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WALLI Z BUTT whose telephone number is (571)272-5822.  The examiner can normally be reached on 9:00 AM - 5.30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Jiang, can be reached on 571-270-7191.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/WALLI Z BUTT/Examiner, Art Unit 2412